                                           Case 5:19-cr-00286-SVK Document 43 Filed 05/24/21 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3     UNITED STATES OF AMERICA,                             Case No. 19-cr-00286-SVK-1
                                   4                      Plaintiff,
                                                                                               ORDER RE TRIAL SCHEDULE
                                   5               v.

                                   6     TRACY MICHAEL MAPES,
                                   7                      Defendant.

                                   8          Current COVID protocols impacting courtroom availability and the jury pool necessitate
                                   9   an adjustment to the current trial schedule in this case. There are three options:
                                  10          1.        Keep the current pretrial filing and conference dates (8/26/21; 9/2/21; 9/9/21) and
                                  11                    the trial date (9/13/21) but trail an older criminal case currently scheduled for trial
                                  12                    on 9/13/21. If this case does not go out on 9/13/21, the Court will hold a status
Northern District of California
 United States District Court




                                  13                    conference to set a date in the first quarter of 2022.
                                  14          2.        Advance the pretrial filings and conference dates to 8/12/21; 8/19/21; and
                                  15                    8/26/21; advance the trial date to 9/2/21 (jury selection) and hold the trial from
                                  16                    9/3/21 to 9/9/21.
                                  17          3.        Vacate the 9/13/21 trial date now and set the case for trial in October (10/18/21 trial
                                  18                    date) or November (11/2/21 trial date). Either of these dates will require the
                                  19                    pretrial proceedings to take place in September (9/2/21; 9/9/21; 9/16/21). The
                                  20                    likelihood of getting a courtroom on either of those dates is unknown at this time.
                                  21          Counsel are directed to meet and confer regarding these options and to file by May 27,
                                  22   2021, either a stipulation to one of the options or a request for status conference on Tuesday, June
                                  23   1, 2021 at 2:30 p.m.
                                  24          SO ORDERED.
                                  25   Dated: May 24, 2021
                                  26
                                                                                                       SUSAN VAN KEULEN
                                  27                                                                   United States Magistrate Judge
                                  28
